HOLSTEIN, Judge,
concurring.
I agree with the principal opinion to the extent that it concludes that a penal law is one that seeks to impose a punishment for an offense against the state. However, I disagree with the majority’s analysis because it implies that the statute in question is a penal law simply because it allows a public authority to collect a penalty for its violation. This analysis reads the words “penal laws” out of the constitution.
Article IX, sec. 7, of the constitution requires “all penalties, forfeitures and fines collected ... for any breach of the penal laws of the state” be distributed to the schools. Reliance on precedent1 or dictionary definitions 2 of “penal” or “penal laws” is inconclusive. Unlike any previous case, here both the prohibited conduct and penalty are determined by administrative rule, not by statute. Determining what the constitution means requires some additional analysis of the intent and purpose of the provision.
The apparent purpose of article IX, sec. 7, is twofold. First, and most obvious, it creates a ready non-tax source of local funds that must be used to educate children. Second, by limiting the use of the funds, the provision discourages a governmental body having discretion regarding the amount of penalty imposed for violation of a state law from levying excessive or oppressive penalties.
In concluding that sec. 313.805 is a penal law, the majority relies solely on the fact that the statute authorizes the gaming commission to assess a civil penalty for its violation. In my view, determination of whether a statute is a “penal law” within the meaning of article IX, sec. 7, requires a careful analysis of several factors. The first factor to be considered is whether the agency has significant discretion in whether to assess the penalty. The greater the discretion accorded the agency, the more likely the statute is a “penal law.” The second factor is whether the penalty authorized by the law might reasonably be intended to compensate the public for administrative inefficiency occasioned by noneompliance with the law. A law authorizing a nominal penalty for violating a rule designed to promote the efficiency of the agency would not be a penal law. However, where a statute permits a substantial penalty that is clearly not designed to compensate for any agency cost, delay or inconvenience but is imposed to punish the person involved and discourage others from doing some wrong to the public at large, the statute is penal in nature. The third factor is whether *615the statute itself refers to the charge as a “penalty.” Just as there may be non-penal laws imposing nondiscretionary, compensatory administrative fees that are characterized as “penalties,” there may also be charges characterized as “late fees,” “costs” or “special assessments” that are, in fact, “penalties” for the breach of “penal laws” under this or any reasoned analysis. Nevertheless, where the legislature uses the word “penalty” in the text of a statute, that is an indicator that the law in question is a “penal law.” Inasmuch as statutes are presumed to be constitutional, the burden should be on the party attacking its constitutionality to show that a violation has occurred.
Through application of these factors, I conclude that sec. 313.805 and the regulations thereunder are a penal law of this state within the meaning of article IX, sec. 7. Though the language of the statute and regulation are silent as to the purpose of the penalty, the amount of the penalty bespeaks a punitive purpose, and the regulation violated was intended to protect the public at large rather than compensate the Commission for any administrative inefficiency caused by the violation. Second, the amount of the penalty and whether to seek it in the first place is left entirely to the discretion of the Gaming Commission. Finally, the statute uses the word “penalty” to describe the assessment.
Implicit in the majority opinion is a much more sweeping holding, which should not be lost on the General Assembly or the people of Missouri. Henceforth, a statute or regulation assessing a nominal “penalty” by a water district for late payment of a bill, a library for late return of a book, or a university for filing a late admission application will be considered a penal law. I do not believe that statutes authorizing such regulations were ever intended to fall within the ambit of “penal laws” under article IX, sec. 7.
As I read the majority opinion, any penalty rooted in statute, even though no agency has discretion regarding the amount of the assessment, and even though it is solely compensatory in nature, is considered a penal law. As previously noted, article IX, see. 7, requires “all penalties ... for any breach of the penal laws” to be distributed to the schools. The majority opinion reads the word “penal” out of the constitution by its implicit mandate that any penalty under law of the state must be distributed to the school districts. Every word of the constitution should be given effect. I believe the principal opinion goes further than is intended by the language of the constitution. For this reason, I concur in result only.

. New Franklin School District No. 28 v. Bates, 359 Mo. 1202, 225 S.W.2d 769, 773 (1950), held that penalties under the common law are not assessed for breach of penal laws. However, it is also true that a common law penalty, like an administrative penalty in this case, is rooted in statute. See sec. 1.010.


. To be sure, the dictionary definition of "penal” is "designed to impose punishment.” But reading on in the same dictionary cited by the majority, one finds the term "penal law” defined as "a law imposing a penalty (as of fine, imprisonment, loss of civil rights) ... [synonymous to] criminal law.” Webster's Third New International Dictionary 1668 (1981). Again, Black's Law Dictionary uses two sentences to define “penal laws.” The first reads, "Term, in general, refers to state and federal statutes that define criminal offenses and specify corresponding fines and punishment.” The second sentence is broader, defining "penal laws” as “Statutes imposing a penalty, fine, or punishment for certain offenses of a public nature or wrongs committed against the state.” Black's Law Dictionary 1133 (6th ed.1990). Depending on which definition one chooses, one may reach a different result under the facts of this case.